United States Court of Appeals
              for the district of columbia circuit
                                


No. 97-3073                                  September Term, 1997

United States of America,
               Appellee
               
v.

Angelo Valentino Garces, a/k/a Lo Lo,
               Appellant
               


          Appeal from the United States District Court
                  for the District of Columbia
                       (No. 96cr00269-01)
                                



     Before: Wald, Williams and Randolph, Circuit Judges.


                            O R D E R 

     It is ORDERED by the Court that the opinion of January 20, 1998 in the above entitled
case is amended as follows:

     Page 11, second paragraph, first line, delete "Rule of Criminal Procedure" and replace
with "Rules of Evidence".




FOR THE COURT:
Mark J. Langer, Clerk



Filed: February 9, 1998